Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions and Status of Claims
Applicant’s election of Group I, encompassing Claims 1-6, and election of species without traverse in the reply filed on 07/05/2022 is acknowledged. Applicant elected plant species for the substrate, liquid phase for the carrier, and mineral salt compounds for the additional ingredient in the composition.  The species election encompasses Claims 1 and 4-6, which are presented for examination on the merits for patentability as they read upon the elected subject matter. Claims 2-3 and 7-20, drawn to non-elected species and non-elected groups are withdrawn. 

Claim Objections
The Examiner notes on the record that Applicant used the incorrect claim identifier for the non-elected claims. Claims 2-3 and 7-20, drawn to non-elected species and non-elected groups currently indicate “Original”, but the identifier should indicate “Withdrawn”.
Priority
This Application, 16815756, filed 03/11/2020 claims priority from provisional Application 62816439, filed 03/11/2019. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/11/2020 and 10/14/2020 were filed before the mailing date of the first Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "pesticides” and also recites “insecticides, fungicides, and herbicides.” As such, it is unclear what is encompassed by “pesticides”, and the specification does not indicate the scope of this limitation as pesticides is routinely used in the agrochemical arts as a genus to include insecticides, fungicides, herbicides, etc. so it is unclear if applicant’s intend pesticides to be/encompass something different in the claimed application than what this term is commonly used for in the art. Additionally, it is unclear what the scope difference is between “mineral chelated compounds” and “mineral salt compounds” because specifically applicants exemplify that butyrates and acetates of the claimed minerals are considered both chelates and salts of these minerals. From a review of the field, it appears that the scope is overlapping, and the terms are used interchangeably, or “mineral salts” encompasses “mineral chelated compounds”.  Thus, the metes and bounds of the claim is unclear and the claim is rejected. Appropriate correction or clarification is requested.

Claim Interpretation
“Mineral salt compounds” is given the broadest reasonable interpretation which encompasses one or more of cobalt, aluminum, scandium, selenium, etc. as a salt compound with anion including one or more of  bromide, chloride, fluoride, carbonate, phosphate, sulfate, acetate, butyrate, etc. as defined in the instant specification ([0046]-[0050]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawanaka et al. (BR 102015025261 A2), hereinafter Kawanaka. 
Kawanaka teaches agrochemical solid formulation comprising lactate salts selected from calcium lactate, magnesium lactate, and aluminum lactate, and describes admixing with water (Abstract).  Kawanaka also teaches that the formulation comprises a plant growth control active agent and an insect repellent active agent including aluminum phosphate (p. 3, 4th paragraph). 
Kawanaka therefore anticipates the solid mineral lactate in Claim 1; the water described by Kawanaka reads on the liquid carrier and anticipates Claims 4 and 5; and the aluminum phosphate reads on the mineral salt compounds in Claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant Claims
- A seed, soil, or plant treatment composition comprising a macronutrient source consisting of a solid mineral lactate, wherein the mineral lactate is selected from magnesium lactate, calcium lactate, potassium lactate, and ammonium lactate; further comprising a liquid carrier, wherein the carrier is water; further comprising mineral salt compounds.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Roach et al. (US 2018/0244589 A1, cited in the IDS), hereinafter Roach.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Roach teaches a fertilizer composition comprising potassium source, which include potassium lactate (Abstract; Table 1, sample K; Claims 7-8). Roach teaches that the potassium source may be any potassium salt with a carbon - based counterion that is water soluble thereby rendering obvious the water liquid carrier and suggesting the form is solid [0013]. Roach recites that fertilizer may be used in no - tillage and minimal tillage conditions where it can be injected into the soil, surface dribbled in a band, sprayed between crop rows [0018]. The fertilizer may also be applied as foliar application directly to leaves of plant ([0022], Claim 15). 
Roach further teaches that the fertilizer may further comprise a secondary nutrient source including cobalt sulfate, reading on the mineral salt compounds element of Claim 6 (Claim 12).  
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Roach does not expressly teach that the mineral lactate is solid. 
Roach does not exemplify the mineral salts such as cobalt sulfate. However, Roach teaches inclusion of MnEDTA, which is a mineral chelated compound, as secondary nutrient together with potassium lactate as potassium source (Table 1, sample K). Roach also teaches that secondary nutrient sources are well known in the art, and recites MnEDTA and cobalt sulfate among representative examples [0014]. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Because Roach teaches that the potassium source is water soluble, Roach therefore comprehends that the source is solid that is dissolved in water as liquid carrier. This is also supported by the fact that Roach envisions a fertilizer that can be applied by  spraying [0018]. 
It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to replace the MnEDTA in Roach’s sample K comprising K-lactate with cobalt sulfate because Roach has taught that secondary nutrient sources are well known in the art, and recites MnEDTA and cobalt sulfate among representative examples. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  In this case, Roach has acknowledged that MnEDTA and cobalt sulfate are both useful and would serve the same purpose as secondary nutrient in the composition.  Additionally, the instant disclosure confirms that manganese chelated compounds, with EDTA as chelate, and cobalt salts and sulfate anions are useful for the same purpose ([0046]-[0047]).
	
Conclusion

No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.Y.S./Examiner, Art Unit 1616 


/ERIN E HIRT/Primary Examiner, Art Unit 1616